DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural process without significantly more. The claim recites drying of a grape on the vine with heat at a temperature of 100-200F and air movement. This judicial exception is not integrated into a practical application because grapes in nature are on the vine and through weather, such as wind and known natural, hot temperatures could be naturally dehydrated. There is nothing recited in the claim to integrated the claim or distinguish it from what occurs in nature. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method steps claimed do not amount 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as obvious over Brennan (“Drying Your Own Grapes” pages 1-2 Ecobotanica February 25, 2014 http://ecobotanica.com.au/Drying-Your-Own-Grapes-bgp1349.html date obtained from internet archive http://web.archive.org/web/20140225204943/http://ecobotanica.com.au/Drying-Your-Own-Grapes-bgp1349.html) in view of MojavegoldLLC (“Raisins on the Vine” pages 1-2 May 17, 2014 http://web.archive.org/web/20140517160251/ https://mohavegoldllc.com/) and as evidenced by Memidex Free Online Dictionary (“muscat” pages 1-4
http://www.memidex.com/muscat+vitis+vinifera printed November 18, 2019) and McCarty (“How Does a Food Dehydrator Work?” December 2013 pages 1-4 https://www.livestrong.com/article/191703-how-does-a -food-dehydrator-work/) or, in the alternative, under 35 U.S.C. 103 as obvious over Brennan (“Drying Your Own Grapes” pages 1-2 Ecobotanica February 25, 2014 http://ecobotanica.com.au/Drying-Your-Own-Grapes-bgp1349.html date obtained from internet archive http://web.archive.org/web/20140225204943/http://ecobotanica.com.au/Drying-Your-Own-Grapes-bgp1349.html) in view of MojavegoldLLC (“Raisins on the Vine” pages 1-2 May 17, 2014 http://web.archive.org/web/20140517160251/ https://mohavegoldllc.com/) and Jess (“Seeded vs. Seedless Grapes. Health Benefits of Grape Seeds & Creative Ways To Use Them In Recipes” Living Girl Living Foods March 6, 2013 https://livinggirllivingfoods.com/2013/03/06/seeded-vs-seedless-grapes-health-benefits-of-grape-seeds-creative-ways-to-use-them-in-recipe-3/)  and Vivapura (“Raw Organic Monukka Raisins” and Morinaga (“Chapter 6 Grape Production in Japan” Grape Production in the Asian-Pacific region FAO 2001) and as evidenced by Memidex Free Online Dictionary and McCarty (“How Does a Food Dehydrator Work?” pages 1-4).
Brennan teaches of dehydrating the grapes of your choice, including muscatels with seeds, wherein the method includes leaving the muscatels on the stems so that they may be served with cheese or dip platters; laying the grapes on a dehydrator rack; dehydrating at 114°C for 12 hours, checking on the grapes and moving them around to loosen and turn the grapes; placing the grapes back in for another 12-18 hours; and storing in a cool jar (page 1 all). As Brennan teaches of serving the raisins/dried grapes on platters with the stems on, the teachings of the prior art encompass or at least make obvious providing the grapes attached to the stems in a cluster for drying.
Regarding the grapes as wine grapes of the species Vitus Vinifera as recited in claim 21, as evidenced by Memidex muscatels as taught by Brennan were also known as muscats, were used for producing wine (see Collins Dictionary citation), and were Vitus Vinifera grapes (see the first definition). Thus, by teaching the use of muscatels the prior art encompasses using a wine grape of the species Vitus Vinifera.
Regarding the grapes as intact and containing seeds, as Brennan teaches that the grapes used for dehydration include muscatels which have seeds, wherein the grapes were washed and placed on a drying rack, and no step was taught or disclosed for cutting the grapes and/or removing of the seeds (all) the teachings of the prior art encompass or at least make obvious the grape as maintained in an uncut, intact form containing of seeds.
Alternatively, Jess teaches that seedless grapes were inferior to seeded grapes because grapes with seeds preserve better, taste better and have loads of nutrients packed inside of them (pages 1-3). Vivapura teaches that it was known for raisins, which are dried 
Regarding the grapes as being attached to the stem, as discussed above Brennan teaches “leaving the muscatels on the stems to serve with cheese or dip platters” and further drying of the grapes, wherein Brennan never states a step of removing the grapes from the stem (page 1, last paragraphs of “How to dry your own grapes for year round use”). Thus, the drying of the grapes on the stem would have been encompassed or at least obvious over the teachings of the prior art. Regardless, MojavegoldLLC teaches forming dried grapes (raisins) on the vine for richer flavor, that said dried raisin clusters can add elegance to cheese platters, deserts, fruit plates, etc., and that raisins on the vine were taking the US market by storm (page 1 “A New Kind of Raisin” and page 2 first sentence). Thus it would have been particularly obvious when drying the grapes of Brennan to leave the grapes on the stem to attain richer flavor and/or elegance for the cheese or dip platter and/or to produce a marketable product in view of MojacegoldLLC.
Regarding the step of exposing the grape to heat and providing air movement over said grape to extract water, as discussed above Brennan teaches of using a food dehydrator to 
Regarding the water as transmitted through the pores of the grape thereby concentrating nutrients within the grape fruit matrix as recited in claim 21, as the prior art teaches of drying the same type of fruit, i.e. whole intact grapes on stems, the same effect of drying would be expected absent any clear and convincing arguments and/or evidence to the contrary.
Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art process is different. The position of the office is further supported as the pulp would be contained within the grape skin which was not cracked or broken and as water would only be able to depart for dehydration through naturally open channels in the fruit include though the stem and pores in the skin surface and the remaining matrix would naturally become more concentrated through the removal of water.

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Brennan (“Drying Your Own Grapes’ pages 1-2 Ecobotanica) in view of Jess (“Seeded vs. Seedless Grapes. Health Benefits of Grape Seeds & Creative Ways To Use Them In Recipes” Living Girl Living Foods) and Vivapura (“Raw Organic Monukka Raisins” pages 1-3) and Morinaga (“Chapter 6 Grape Production in Japan” Grape Production in the Asian-Pacific region FAO 2001) and Troftgruben at al (“Drying Food” University of Illinois pages 1-25 April 1984) and MojavegoldLLC (“Raisins on the Vine” pages 1-2 May 17, 2014) and as evidenced by Memidex Free Online Dictionary (“muscat” pages 1-4) and McCarty (“How Does a Food Dehydrator Work?” pages 1-4).
Brennan teaches of dehydrating the grapes of your choice, including muscatels with seeds, wherein the method includes leaving the muscatels on the stems so that they may be served with cheese or dip platters; laying the grapes on a dehydrator rack; dehydrating at 114C for 12 hours, checking on the grapes and moving them around to loosen and turn the grapes; placing the grapes back in for another 12-18 hours; and storing in a cool jar (page 1 all). As Brennan teaches of serving the raisins/dried grapes on platters with the stems on, the teachings of the prior art encompass or at least make obvious providing the grapes attached to the stems in a cluster for drying.
Brennan discloses overlapping time and temperature ranges for dehydration. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" /n re Peterson 65 USPQ2d 1379 (CAFC 20038). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Regarding the grapes as substantially intact and containing seeds and a pulp matrix as recited in claim 19, as Brennan teaches that the grapes used for dehydration include muscatels which have seeds and pulp inside, wherein the grapes were washed and placed on a drying rack, and no step was taught or disclosed for cutting the grapes and/or removing of the seeds (all) the teachings of the prior art encompass or at least make obvious the grape as maintained in an uncut, intact form containing of seeds. Furthermore, Jess teaches that seedless grapes were inferior to seeded grapes because grapes with seeds preserve better, taste better and have loads of nutrients packed inside of them (pages 1-3). Vivapura teaches that it was known for raisins, which are dried grapes to be produced with seeds inside. Vivapura teaches that seeded raisins give a nice seed crunch and were also very healthy (page 3 October 13, 2013 post; page 4 July 2013 post, page 5 April posts and page 6 March 31, 2013 post). It would have been obvious to one of ordinary skill in the art for the grapes of Brennan to specifically include seeds as Jess teaches that seedless grapes were inferior to seeded grapes because grapes with seeds preserve better, taste better and have loads of nutrients packed inside of them and/or as Vivapura teaches that seeded raisins give a nice seed crunch and were also very healthy. Furthermore, Morinaga teaches it was known in producing grapes that the grapes were to be protected from cracking which is indicative of inferior texture of the grape skin (Section 5.6 Physiological Disorders, section c). Thus for the grape to have whole intact skin without cracks would have been further obvious to one of ordinary skill in the art in order to reflect superior texture and/or have a grape which was protected in view of Morinaga.

Regarding the step of exposing the grape to heated air, as discussed above Brennan teaches of using a food dehydrator to dry grapes into raisins. As evidenced by McCarty (page 19, Components) dehydration was a method of removing moisture from foods and a dehydrator operated by using a heating element, fan, air vents and food trays to circulate air and remove moisture. Thus, by teaching the use of a dehydrator to process the grapes the prior art encompasses exposing the grape to heated air and providing air movement over said grape to extract water.
Regarding the water as transmitted only from the interior of the grapes through the skin and stems to at least partially dehydrate as recited in claim 19, as the prior art teaches of drying the same type of fruit, i.e. whole intact grapes on stems, the same effect of drying would be expected absent any clear and convincing arguments and/or evidence to the contrary. Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art process is different. The position of the office is further supported as the pulp would be contained within the grape skin which was not cracked or broken and as water would only be able to depart for dehydration through naturally open channels in the fruit include though the stem and pores in the skin surface and the remaining matrix would naturally become more concentrated through the removal of water.
Regarding a first curing step of cooling to room temperature in an unsealed container such that the skin of the fruit is exposed to ambient air but the pulp is not as recited in claim 19, as discussed above, Brennan teaches of dehydrating the grapes and then storing in a jar. Brennan is not specific to a curing step as claimed, however Troftgruben teaches that dehydrated fruit must be cooled on a tray prior to placing in a container because it will sweat if put into a closed container while still warm (page 21, Conditioning). Thus, it would have been obvious to one of ordinary skill in the art to cool the fruit in an unsealed container to room temperature prior to storing so that it did not sweat in the container in view of Troftgruben. As the prior art encompasses the treatment of whole fruit, the skin of the fruit would be exposed to ambient air in said cooling process, while the pulp matrix would be contained within the skin and therefore not exposed.



Claim 20 is rejected under 35 U.S.C. 103 as obvious over Brennan (“Drying Your Own Grapes’ pages 1-2 Ecobotanica) in view of Jess (“Seeded vs. Seedless Grapes. Health Benefits of Grape Seeds & Creative Ways To Use Them In Recipes” Living Girl Living Foods) and Vivapura (“Raw Organic Monukka Raisins” pages 1-3) and Morinaga (“Chapter 6 Grape Production in Japan” Grape Production in the Asian-Pacific region FAO 2001) and Troftgruben at al (“Drying Food” University of Illinois pages 1-25 April 1984) and MojavegoldLLC (“Raisins on the Vine” pages 1-2 May 17, 2014) and as evidenced by Memidex Free Online Dictionary (“muscat” pages 1-4) and McCarty (“How Does a Food Dehydrator Work?” pages 1-4), further in view of Burri et al (US 5,362,503).
Brennan teaches of dehydrating the grapes of your choice, including muscatels with seeds, wherein the method includes leaving the muscatels on the stems so that they may be served with cheese or dip platters; laying the grapes on a dehydrator rack; dehydrating at 114C for 12 hours, checking on the grapes and moving them around to loosen and turn the grapes; placing the grapes back in for another 12-18 hours; and storing in a cool jar (page 1 all). As Brennan teaches of serving the raisins/dried grapes on platters with the stems on, the teachings of the prior art encompass or at least make obvious providing the grapes in a cluster for drying.
Brennan is silent to the water activity of the grape as about 0.46-0.6 as recited in claim 20, however Burri et al (Burri) teaches dried fruit that has not been treated with glycerol has a pleasant tenderness when its water activity is 0.50-0.55 (abstract and column 1 lines 26-30 and 38-44). It would have been obvious to one of ordinary skill in the art for the glycerol free fruit as taught by Brennan to have a water activity of 0.50-0.55 in order to produce a product with pleasant tenderness in view of Burri.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 103 as obvious over Brennan (“Drying Your Own Grapes” pages 1-2 Ecobotanica) in view of Jess (“Seeded vs. Seedless Grapes. Health Benefits of Grape Seeds & Creative Ways To Use Them In Recipes” Living Girl Living Foods) and Vivapura (“Raw Organic Monukka Raisins” pages 1-3) and Morinaga (“Chapter 6 Grape Production in Japan” Grape Production in the Asian-Pacific region FAO 2001) and Burri et al (US 5,362,503) and Troftgruben at al (“Drying Food” University of Illinois pages 1-25 April 1984) and MojavegoldLLC (“Raisins on the Vine” pages 1-2 May 17, 2014) and as evidenced by Memidex Free Online Dictionary (“muscat” pages 1-4) and McCarty (“How Does a Food Dehydrator Work?” pages 1-4).
Brennan teaches of dehydrating the grapes of your choice, including muscatels with seeds, wherein the method includes leaving the muscatels on the stems so that they may be served with cheese or dip platters; laying the grapes on a dehydrator rack; dehydrating at 114C for 12 hours, checking on the grapes and moving them around to loosen and turn the grapes; placing the grapes back in for another 12-18 hours; and storing in a cool jar (page 1 all). As Brennan teaches of serving the raisins/dried grapes on platters with the stems on, the teachings of the prior art encompass or at least make obvious providing the grapes attached to the stems in a cluster for drying.
Brennan discloses overlapping time and temperature ranges for dehydration. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" /n re Peterson 65 USPQ2d 1379 (CAFC 20038). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Regarding the grapes as substantially free of cracked skin and containing seeds and a pulp matrix as recited in claim 1, as Brennan teaches that the grapes used for dehydration include muscatels which have seeds and pulp inside, wherein the grapes were washed and placed on a drying rack, and no step was taught or disclosed for cutting the grapes and/or removing of the seeds (all) the teachings of the prior art encompass or at least make obvious the grape as maintained in an uncut, intact form containing of seeds. Furthermore, Jess teaches that seedless grapes were inferior to seeded grapes because grapes with seeds preserve better, taste better and have loads of nutrients packed inside of them (pages 1-3). Vivapura teaches that it was known for raisins, which are dried grapes to be produced with seeds inside. Vivapura teaches that seeded raisins give a nice seed crunch and were also very healthy (page 3 October 13, 2013 post; page 4 July 2013 post, page 5 April posts and page 6 March 31, 2013 post). It would have been obvious to one of ordinary skill in the art for the grapes of Brennan to specifically include seeds as Jess teaches that seedless grapes were inferior to seeded grapes because grapes with seeds preserve better, taste better and have loads of nutrients packed inside of them and/or as Vivapura teaches that seeded raisins give a nice seed crunch and were also very healthy. Furthermore, Morinaga teaches it was known in producing grapes that the grapes were to be protected from cracking which is indicative of inferior texture of the grape skin (Section 5.6 Physiological Disorders, section c). Thus for the grape to have whole intact skin without cracks would have been further obvious to one of ordinary skill in the art in order to reflect superior texture and/or have a grape which was protected in view of Morinaga.

Regarding the grapes as being attached to the stem, as discussed above Brennan teaches “leaving the muscatels on the stems to serve with cheese or dip platters” and further drying of the grapes, wherein Brennan never states a step of removing the grapes from the stem (page 1, last paragraphs of “How to dry your own grapes for year round use”). Thus, the drying of the grapes on the stem would have been encompassed or at least obvious over the teachings of the prior art. Regardless, MojavegoldLLC teaches forming dried grapes (raisins) on the vine for richer flavor, that said dried raisin clusters can add elegance to cheese platters, deserts, fruit plates, etc., and that raisins on the vine were taking the US market by storm (page 1 “A New Kind of Raisin” and page 2 first sentence). Thus it would have been particularly obvious when drying the grapes of Brennan to leave the grapes on the stem to attain richer flavor and/or elegance for the cheese or dip platter and/or to produce a marketable product in view of MojacegoldLLC.
Regarding the water as transmitted only from the interior of the grapes through the skin and stems to at least partially dehydrate as recited in claim 1, as the prior art teaches of drying the same type of fruit, i.e. whole intact grapes on stems, the same effect of drying would be expected absent any clear and convincing arguments and/or evidence to the contrary. Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art process is different. The position of the office is further supported as the pulp would be contained within the grape skin which was not cracked or broken and as water would only be able to depart for dehydration through naturally open channels in the fruit include though the stem and pores in the skin surface and the remaining matrix would naturally become more concentrated through the removal of water.
Regarding a first curing step of cooling to room temperature in an unsealed container such that the skin of the fruit is exposed to ambient air but the pulp is not as recited in claim 1, as discussed above, Brennan teaches of dehydrating the grapes and then storing in a jar. Brennan is not specific to a curing step as claimed, however Troftgruben teaches that dehydrated fruit must be cooled on a tray prior to placing in a container because it will sweat if put into a closed container while still warm (page 21, Conditioning). Thus, it would have been obvious to one of ordinary skill in the art to cool the fruit in an unsealed container to room temperature prior to storing so that it did not sweat in the container in view of Troftgruben. As the prior art encompasses the treatment of whole fruit, the skin of the fruit would be exposed to ambient air in said cooling process, while the pulp matrix would be contained within the skin and therefore not exposed.
Regarding the fruit as dehydrated to a water activity of about 0.52 as recited in claim 1, Brennan is silent to the water activity of the fruit. Burri et al (Burri) teaches dried fruit that has not been treated with glycerol has a pleasant tenderness when its water activity is 0.50-
Regarding the grape as chardonnay grapes as recited in claim 9 as discussed above, Brennan teaches of dehydrating grapes of your choice, wherein the stems are left on muscatel grapes so that they may be served with cheese or dip platters (page 1). Brennan is silent to the grapes as chardonnay grapes, however it would have been obvious to dehydrate any known variety of grape desired, such as and including chardonnay or cabernet wine grapes as Brennan teaches that your choice of grapes may be used. It would have been further obvious to maintain the stem on the chosen grape in order for it to be useful in forming a platter in view of Brennan.

Claims 2-4 are rejected under 35 U.S.C. 103 as obvious over Brennan (“Drying Your Own Grapes’ pages 1-2 Ecobotanica) in view of Jess (“Seeded vs. Seedless Grapes. Health Benefits of Grape Seeds & Creative Ways To Use Them In Recipes” Living Girl Living Foods) and Vivapura (“Raw Organic Monukka Raisins” pages 1-3) and Morinaga (“Chapter 6 Grape Production in Japan” Grape Production in the Asian-Pacific region FAO 2001) and Burri et al (US 5,362,503) and Troftgruben at al (“Drying Food” University of Illinois pages 1-25 April 1984) and MojavegoldLLC (“Raisins on the Vine” pages 1-2 May 17, 2014) and as evidenced by Memidex Free Online Dictionary (“muscat” pages 1-4) and McCarty (“How Does a Food Dehydrator Work?” pages 1-4), further in view of Waitman et al (US 4,364,968).
As discussed above, Brenan teaches of dehydrating grapes. Brennan is silent to the grapes as cabernet grapes, wherein the first heating step is at a temperature of 180F and the first curing period is for 8 hours as recited in claim 2, to the fruit as in a cluster of at least 10 tons as recited in clams 3 and 4, and to the first heating step as at a temperature of 160-175F for 10- 24 hours as recited in claim 3 or 170-175F for 15-24 hours as recited in claim 4.

Regarding the first heating step as at a temperature of 180F as recited in claim 2, or 160-175F for 10-24 hours as recited in claim 3, or 170-175F for 15-24 hours as recited in claim 4, Troftgruben teaches that in drying foods temperatures and lengths of time may vary and a trial and error approach may be needed to find what best suits the individual consumer (page 4, successful drying). Waitman teaches that conventional drying of grapes is about 130-180F for a period of 3-24 hours (column 5 lines 36-44). It would have been obvious to one of ordinary skill in the art to use conventional drying temperatures, including 130-180F for 3-24 hours as shown by Waitman to find the desired product in view of Troftgruben. To do so is considered obvious and well within the purview of one of ordinary skill in the art in light of the prior art teachings.
Regarding the first curing period as for 8 hours as recited in claim 2, as discussed above, Brennan teaches of storing the fruit in a jar after dehydration. Troftgruben teaches that prior to packaging, the fruit must be cooled because it will sweat if put into a container while still warm (page 21, Conditioning). It would have been obvious to one of ordinary skill in the art to cool the fruit to room temperature prior to jarring so that it did not sweat in the container in view of Troftgruben, wherein the exact amount of time for cooling would depend on the heating temperature, cooling conditions and the size and shape of the fruit. As the instant claims recite a step of allowing the product to cool to room temperature and as the prior art makes obvious allowing the product to cool to room temperature from the same starting temperature, the same 
Regarding the fruit as clusters of at least 10 tons as recited in claims 3 and 4, it would have been obvious to select an amount of fruit to be processed based on the apparatus available for processing and its relative capacity. Applicant is referred to MPEP 2144. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) “mere scaling up of a prior art process capable of being scaled up, id such were the case would not establish patentability in a claim to an old process so scaled” 531 F.2d at 1053 189 USPQ at 148. In re Gardner v. TEC Systems, Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Brennan (“Drying Your Own Grapes” pages 1-2 Ecobotanica) in view of Jess (“Seeded vs. Seedless Grapes. Health Benefits of Grape Seeds & Creative Ways To Use Them In Recipes” Living Girl Living Foods) and Vivapura (“Raw Organic Monukka Raisins” pages 1-3) and Morinaga (“Chapter 6 Grape Production in Japan” Grape Production in the Asian-Pacific region FAO 2001) and Burri et al (US 5,362,503) and Troftgruben at al (“Drying Food” University of Illinois pages 1-25) and MojavegoldLLC (“Raisins on the Vine” pages 1-2 May 17, 2014) and Waitman et al (US 4,364,968) and as evidenced by Memidex Free Online Dictionary (“muscat’ pages 1-4) and McCarty (“How Does a Food Dehydrator Work?” pages 1-4), further in view of Boyer (“Using Dehydration to Preserve Fruits, Vegetables, and Meats” Virginia Cooperative Extension June 1, 2009 pages 1-7) and as evidenced by FoodReference (“Grapes” Food Reference.com April 2014, pages 1-4 http://www.foodreference.com/html/artgrapes.html).
As discussed above, Brenan teaches of dehydrating grapes, wherein it would have been obvious for the fruit to have a water activity of 0.50-0.56.
Brennan is silent to the fruit with a moisture content of 16-23% as recited in claim 7.


Claim 8 is rejected under 35 U.S.C. 103 as obvious over Brennan (“Drying Your Own Grapes” pages 1-2 Ecobotanica) in view of Jess (“Seeded vs. Seedless Grapes. Health Benefits of Grape Seeds & Creative Ways To Use Them In Recipes” Living Girl Living Foods) and Vivapura (“Raw Organic Monukka Raisins” pages 1-3) and Morinaga (“Chapter 6 Grape Production in Japan” Grape Production in the Asian-Pacific region FAO 2001) and Burri et al (US 5,362,503) and Troftgruben at al (“Drying Food” University of Illinois pages 1-25) and MojavegoldLLC (“Raisins on the Vine” pages 1-2 May 17, 2014) and as evidenced by Memidex Free Online Dictionary (“muscat” pages 1-4) and McCarty (“How Does a Food Dehydrator Work?” pages 1-4), further in view of Boyer (“Using Dehydration to Preserve Fruits, Vegetables, and Meats”) and as evidenced by FoodReference (“Grapes” Food Reference.com April 2014, pages 1-4 http://www.foodreference.com/html/artgrapes.html).
As discussed above, Brenan teaches of dehydrating grapes. Brennan teaches of testing the grapes for dryness during dehydration (page 1).
Brennan is silent to the first drying step as for 6-8 hours and the fruit after curing with a moisture content of 16-23% and a water activity of 0.52 as recited in claim 8.
Regarding the fruit as dehydrated to a water activity of about 0.52 as recited in claim 8, Brennan is silent to the water activity of the fruit. Burri et al (Burri) teaches dried fruit that 
Regarding the first heating step as for 6-8 hours as recited in claim 8, Troftgruben teaches that in drying foods temperatures and lengths of time may vary and a trial and error approach may be needed to find what best suits the individual consumer (page 4, successful drying). Waitman teaches that conventional drying of grapes is about 130-180F for a period of 3-24 hours (column 5 lines 36-44). It would have been obvious to one of ordinary skill in the art to use conventional drying temperatures, including 130-180F for 3-24 hours as shown by Waitman to find the desired product in view of Troftgruben. To do so is considered obvious and well within the purview of one of ordinary skill in the art in light of the prior art teachings.
Regarding the moisture content of the food as 18-23% as recited in claim 7, as discussed above, Brennan teaches of dehydrating fruits including grapes. Boyer teaches that when food is dehydrated 80% of the moisture is removed (page 5, oven drying).

FoodReference teaches that grapes had a water content of about 80%. Thus the dehydrated grapes as taught by the prior art would have a moisture content of about 16% as evidenced by FoodReference. To dehydrate to a conventionally known reduction of moisture would have been obvious and well within the purview of one of ordinary skill in the art. Furthermore it is apparent that the instantly claimed amount of 18-23% and that taught by the prior art (about 16%) are so close to each other that the fact pattern is similar to Titanium Metals" Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed.Cir. 1985) where despite a "slight" difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in 

Response to Arguments
Applicant's arguments filed 01/21/2020 have been fully considered but they are not persuasive. 
Applicant argues that the 101 rejection of claim 21 should be withdrawn in view of the amendments made. This argument is not convincing as the claim continues to read upon a natural process for the reasons discussed above.
Applicant argues that the Brennan reference has been mischaracterized by the Examiner; that Brennan teaches two things, serving fresh, whole, undried muscatels, still on the stems as an accompaniment to cheese and dip platters; and drying grapes in a single layer on a dehydrator rack or on biscuit trays. Applicant's argument is not convincing. As discussed above Brennan teaches “leaving the muscatels on the stems to serve with cheese or dip platters” and further drying of the grapes, wherein Brennan never states a step of removing the grapes from the stem (page 1, last paragraphs of “How to dry your own grapes for year round use”). Thus, the drying of the grapes on the stem would have been encompassed or at least obvious over the teachings of the prior art. The position of the Examiner is further supported as the subject and title of the post of Brennan is “drying your own grapes” and “How to dry your own grapes for year round use” (page 1, title and subtitle); to say that the references excludes drying of grapes fails to consider the general thrust of the reference. Regardless,
MojavegoldLLC teaches forming dried grapes (raisins) on the vine for richer flavor, that said dried raisin clusters can add elegance to cheese platters, deserts, fruit plates, etc., and 
Applicant further argues that the plan language of Brennan does not state that clusters of wine grapes are dried on the vine. This argument is not convincing to withdraw the 103, obviousness rejection presented previously and herein. The claimed limitations are considered obvious over the teachings of the prior art.
Applicant argues that as the Examiner states it would have been obvious to leave the grapes of Brennan on the stem in view of MojavegoldLLC that the Examiner is taking official notice that grapes can be left on the stem and dried in a single layer in a food dehydrator or on a biscuit rack in the sun. Applicant provides pictures of dehydrator racks and grape bunches and argues that to dry a bunch of grapes in a dehydrator is simply impossible. This argument is not convincing as Brennan and MojavegoldLLC both show dried grape products, as Brennan shows that drying can be done in a dehydrator, and as MojavegoldLLC teaches that grapes could be dried on the vine, in a bunch, one of ordinary skill in the art would have a reasonable expectation of success in drying grapes in a bunch through known methods. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that grapes on the stem could not be moved, loosened and turned around as taught by Brennan. This argument is not convincing. By turning of a bunch 
Applicant argues that all of the prior art references require separation of the grapes so that air can flow around the fruit or vegetables for successful dehydration, and thus to keep the grapes in a bunch would not have been obvious. This argument is not convincing as the prior art references, such as MojavegoldLLC show bunches of raisins which have necessarily been dehydrated from a bunch of grapes. The prior art in fact, shows the product is able to be produced.
Applicant argues that the claimed invention has achieved significant commercial success, sales and recognition through industry. Applicant cites in the attorney arguments hitos //rayzyn.com/pages/wine-rayzyno-in-ihe-news; accolades including top finalist in best new snack category for the Expo West 2017 NEXTY Awards, “top innovator’, “a new twist on raisins” from the 2016 Winer Fancy Food Show; culinary Magazine’s “newest super food, etc.; and sales to airlines. Applicant states that the company did not have an advertising budget, but only achieved “earned media”. This evidence is not convincing to overcome the prior art rejections for at least the following reasons:
1) The argument is based on attorney arguments and websites which appear to be opinion based, as well as references (websites) in which content could change from day to day. Applicant is referred to MPEP 716.01(c) section |. To be of probative value, any objective evidence should be supported by actual proof; II. Attorney arguments cannot take the place of evidence; and Ill. Opinion evidence, although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandsiadier, 484 F 2d 1395, 179 USPQ 286 (CCPA 1973).
2) No clear nexus between the claimed method and the arguments has been established because there is no clear indication that the awards and recognition argued came 
3) It is unclear as to if the sales were related to other factors such as price, personal relationships, or other incentives.
Applicant appears to argue long felt need by arguing that the invention solved a problem of using damaged or waste grapes in order to form raisins with caramelized and crunchy grape seeds. This evidence is not convincing to overcome the prior art rejections above for at least the following reasons:
1) There is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. Applicant is referred to MPEP 716.04,
2) The argument is based on attorney arguments and opinion articles. Applicant is referred to MPEP 716.01(c) section |. To be of probative value, any objective evidence should be supported by actual proof; Il. Attorney arguments cannot take the place of evidence; and Ill. Opinion evidence, although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (COPA 1973}.
3) The claims are not commeasure in scope with the arguments. There is nothing in the claims which requires the use of smoke damaged or waste grapes or which require caramelization of grape seeds which was disclosed, paragraph 0029, as occurring at a temperature over about 200F, a temperature above the claimed ranges.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See /n re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VERA STULII/            Primary Examiner, Art Unit 1791